 

Exhibit 10.5

 

RESTRICTED STOCK INCENTIVE AGREEMENT

 

THIS RESTRICTED STOCK INCENTIVE AGREEMENT (this “Agreement”) is made and entered
into by and between Synthesis Energy Systems, Inc., a corporation organized
under the laws of the State of Delaware (the “Company”), and [ name ] (the
“Grantee”), an individual, on [ date ] (the “Grant Date”) pursuant to the
Synthesis Energy Systems, Inc. 2005 Incentive Plan (as amended and restated
effective August 5, 2006) (the “Plan”). The Plan is incorporated by reference
herein in its entirety. Capitalized terms not otherwise defined in this
agreement shall have the meaning given to such terms in the Plan.

 

WHEREAS, Grantee is an Outside Director (as defined in the Plan), and in
connection therewith, the Company desires to grant to Grantee the number of
shares of the Company’s common stock, par value $.01 per share (the “Common
Stock”), identified below, subject to the terms and conditions of this Agreement
and the Plan; and

 

WHEREAS, Grantee desires to have the opportunity to be a holder of shares of the
Common Stock subject to the terms and conditions of this Agreement and the Plan.

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

Grant of Common Stock and Administration. Subject to the restrictions,
forfeiture provisions and other terms and conditions set forth herein (i) the
Company grants to Grantee [ number ] shares of Common Stock (“Restricted
Shares”), and (ii) Grantee shall have and may exercise all rights and privileges
of ownership of such shares, including, without limitation, the voting rights of
such shares and the right to receive any dividends declared in respect thereof.
This Agreement and its grant of Restricted Shares is subject to the terms and
conditions of the Plan, and the terms and conditions of the Plan shall control
except to the extent otherwise permitted or authorized in the Plan and
specifically addressed in this Agreement. The Plan and this Agreement shall be
administered by the Committee pursuant to the Plan.

 

Transfer Restrictions.

Generally. Grantee shall not sell, assign, transfer, exchange, pledge, encumber,
gift, devise, hypothecate or otherwise dispose of (collectively, “Transfer”) any
Restricted Shares. The transfer restrictions imposed by this Section 2 shall
lapse as to 25.0% of the Restricted Shares on the March 31, ____, an additional
25.0% of the Restricted Shares on June 30, ____, 25.0% of the Restricted Shares
on September 30, ____ and 25.0% of the Restricted Shares on December 31, ____;
provided, however, that, subject to Sections 3 and 4, Grantee then is, and
continuously since the Grant Date has been, an Outside Director. The Restricted
Shares as to which such restrictions so lapse are referred to as “Vested
Shares.”

Stock Adjustments. In the event of certain changes in the Company’s Common
Stock, the Committee may make adjustments in the number or kind of Shares
pursuant to Section 4.5 of the Plan.

Change in Control. If there is a Change in Control of the Company (as defined in
the Plan), the transfer restrictions of this Section 2 shall automatically cease
as of the date immediately preceding the Change in Control, and all the
Restricted Shares shall be 100% vested.

Forfeiture. Notwithstanding anything in the Plan to the contrary, if Grantee
ceases to be an Outside Director for any reason other than as described in
Section 4 below, then Grantee shall immediately forfeit all Restricted Shares
which are not Vested Shares. Any Restricted Shares forfeited under this
Agreement shall automatically revert to the Company and become canceled and such
shares shall be again subject to the Plan pursuant to the terms of the Plan. Any
certificate(s) representing Restricted Shares which include forfeited shares
shall only represent that number of Restricted Shares which have not been
forfeited hereunder. Upon the Company’s request, Grantee agrees for himself and
any other holder(s) to tender to the Company any certificate(s) representing
Restricted Shares which include forfeited shares for a new certificate
representing the unforfeited number of Restricted Shares.

 

 

 

 

Disability or Death. If Grantee’s service with the Company ceases due to
Disability (as defined below) or death, the Restricted Shares shall be 100%
vested on the date of Grantee’s Disability or death. Disability shall mean the
Grantee’s inability to perform his services to the Company due to mental or
physical illness for a continuous period exceeding 90 days as determined by the
Committee in its sole discretion.

 

Issuance of Certificate.

The Restricted Shares may not be Transferred until they become Vested Shares.
Further, the Restricted Shares may not be transferred and the Vested Shares may
not be sold or otherwise disposed of in any manner which would constitute a
violation of any applicable federal or state securities laws, any rules of the
national securities exchange on which the Company’s securities are traded,
listed or quoted, or violation of Company policy. The Company shall cause to be
issued a stock certificate, registered in the name of the Grantee, evidencing
the Restricted Shares upon receipt of a stock power duly endorsed in blank with
respect to such shares. Each such stock certificate shall bear the following
legend:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING
FORFEITURE AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE SYNTHESIS ENERGY
SYSTEMS, INC. 2005 INCENTIVE PLAN (AS AMENDED AND RESTATED EFFECTIVE AUGUST 5,
2006) AND A RESTRICTED STOCK AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER
OF SUCH SHARES AND SYNTHESIS ENERGY SYSTEMS, INC. A COPY OF THE PLAN AND A
RESTRICTED STOCK AGREEMENT ARE ON FILE IN THE CORPORATE OFFICES OF SYNTHESIS
ENERGY SYSTEMS, INC.

 

Such legend shall not be removed from the certificate evidencing Restricted
Shares until such time as the restrictions imposed by Section 2 hereof have
lapsed.

 

The certificate issued pursuant to this Section 5, together with the stock
powers relating to the Restricted Shares evidenced by such certificate, shall be
held by the Company. The Company shall issue to the Grantee a receipt evidencing
the certificates held by it which are registered in the name of the Grantee.

Tax Requirements. This grant of Restricted Shares is subject to all applicable
federal, state and local taxes and withholding requirements.

 

Miscellaneous.

Certain Transfers Void. Any purported Transfer of shares of Common Stock or
Restricted Shares in breach of any provision of this Agreement shall be void and
ineffectual, and shall not operate to Transfer any interest or title in the
purported transferee.

No Fractional Shares. All provisions of this Agreement concern whole shares of
Common Stock. If the application of any provision hereunder would yield a
fractional share, such fractional share shall be rounded down to the next whole
share if it is less than 0.5 and rounded up to the next whole share if it is 0.5
or more.

 

 

 

 

Not an Agreement to Continue Service. This Agreement is not an agreement for
continued service with the Company and no provision of this Agreement shall be
construed or interpreted to create any right of Grantee to continue to provide
services to the Company or any of its Affiliates.

Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at the address indicated beneath its signature on the
execution page of this Agreement, and to Grantee at his address indicated on the
Company’s stock records, or at such other address and number as a party shall
have previously designated by written notice given to the other party in the
manner hereinabove set forth. Notices shall be deemed given when received, if
sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered and receipted for (or upon the date of attempted delivery
where delivery is refused), if hand-delivered, sent by express courier or
delivery service, or sent by certified or registered mail, return receipt
requested.

Amendment and Waiver. This Agreement may be amended, modified or superseded only
by written instrument executed by the Company and Grantee. Any waiver of the
terms or conditions hereof shall be made only by a written instrument executed
and delivered by the party waiving compliance. Any waiver granted by the Company
shall be effective only if it is in a written instrument executed and delivered
by a duly authorized Company officer. The failure of any party at any time or
times to require performance of any provisions hereof, shall in no manner effect
the right to enforce the same. No waiver by any party of any term or condition,
or the breach of any term or condition contained in this Agreement in one or
more instances shall be deemed to be, or construed as, a further or continuing
waiver of any such condition or breach or a waiver of any other condition or the
breach of any other term or condition.

Governing Law and Severability. This Agreement shall be governed by the internal
laws, and not the laws of conflict, of the State of Delaware. The invalidity of
any provision of this Agreement shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

Successors and Assigns. Subject to the limitations which this Agreement imposes
upon transferability of shares of Common Stock, this Agreement shall bind, be
enforceable by and inure to the benefit of the Company and its successors and
assigns, and Grantee, and Grantee’s permitted assigns and upon death, estate and
beneficiaries thereof (whether by will or the laws of descent and distribution),
executors, administrators, agents, legal and personal representatives.

Community Property. Each spouse individually is bound by, and such spouse’s
interest, if any, in any Shares is subject to, the terms of this Agreement.
Nothing in this Agreement shall create a community property interest where none
otherwise exists.

Entire Agreement. This Agreement together with the Plan supersede any and all
other prior understandings and agreements, either oral or in writing, between
the parties with respect to the subject matter hereof and constitute the sole
and only agreements between the parties with respect to the said subject matter.
All prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.

Compliance with Other Laws and Regulations. This Agreement, the grant of
Restricted Shares and issuance of Common Stock shall be subject to all
applicable federal and state laws, rules, regulations and applicable rules and
regulations of any exchanges on which such securities are traded or listed, and
Company rules or policies. Any determination in which connection by the
Committee shall be final, binding and conclusive on the parties hereto and on
any third parties, including any individual or entity.

Independent Legal and Tax Advice. The Grantee has been advised and Grantee
hereby acknowledges that he has been advised to obtain independent legal and tax
advice regarding this Agreement, grant of the Restricted Shares and the
disposition of such shares, including, without limitation, the election
available under Section 83(b) of the Internal Revenue Code.

 

 

 

 

Counterparts and Electronic Execution. This Agreement may be executed in
multiple original counterparts, each of which shall be deemed an original, but
all of which together shall constitute but one and the same instrument.

 

Grantee’s Acknowledgments. The Grantee acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Agreement subject to all the terms and
provisions of the Plan and this Agreement. The Grantee hereby agrees to accept
as binding, conclusive, and final all decisions or interpretations of the
Committee or the Board, as appropriate, upon any questions arising under the
Plan or this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the date first written above.

 

  COMPANY:       SYNTHESIS ENERGY SYSTEMS, INC.

 

  By:     Name:     Title:  

 

Address:          

 

  Telecopy No.:  (713) 579-0610       Attention: Corporate Secretary      
GRANTEE:

 

        Signature                 Printed Name     Address:              

 

 